      Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 DERRICK EVANS                                                            PLAINTIFF


 v.                                                  Civil No. 1:19cv536-HSO-JCG


 HUFFINGTON POST.COM, INC., and                                       DEFENDANTS
 ASHLEY FEINBERG


   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF
 DERRICK EVANS’S MOTION [10] FOR JURISDICTIONAL DISCOVERY
 AND DENYING DEFENDANTS’ MOTION [8] TO DISMISS FOR LACK OF
 PERSONAL JURISDICTION WITHOUT PREJUDICE, WITH LEAVE TO
                        REASSERT

       BEFORE THE COURT are Defendants Huffington Post.com, Inc., and Ashley

Feinberg’s Motion [8] to Dismiss for Lack of Personal Jurisdiction, and Plaintiff

Derrick Evans’s Motion [10] for Jurisdictional Discovery. Having considered the

parties’ submissions, the record, and relevant legal authority, the Court is of the

opinion that Plaintiff’s Motion [10] for Jurisdictional Discovery should be granted

and that Defendants’ Motion [8] to Dismiss should be denied without prejudice,

with leave to reassert upon completion of jurisdictional discovery.

                              I.   BACKGROUND

       On September 20, 2018, Defendant Ashley Feinberg (“Feinberg”), then a

reporter for Defendant Huffington Post.com, Inc. (“HuffPost”), wrote an article

detailing the social environment during the 1980s at Georgetown Preparatory

School in North Bethesda, Maryland. Compl. [1] at 7. The Complaint [1] alleges that
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 2 of 10




HuffPost published the article on its website during the Senate confirmation

hearings for United States Supreme Court Associate Justice Brett Kavanaugh.

Compl. [1] at 7-8. The article characterized the school as a “free-for-all party scene,”

id. at 8; Ex. 1 [1-1] at 1, and among other things, referenced the April 1984 overdose

death from cocaine, Demoral, and Mellaril of David Kennedy, son of the late

Senator Robert F. Kennedy. The article asserted that “[t]wo Prep students – David’s

brother Doug, and his friend Derrick Evans – had helped David Kennedy score the

coke.” Ex. 1 [1-1] at 1.

       Invoking this Court’s diversity jurisdiction, Plaintiff Derrick Evans (“Evans”),

the friend of Kennedy mentioned in the article, instituted this action on August 21,

2019, accusing Defendants of defamation and seeking over $75,000.00 in damages.

Compl. [1] at 1, 4, 16. Defendants now move for dismissal, claiming that the Court

lacks personal jurisdiction over them. Mot. [8] at 1. Evans has responded with his

own Motion [10] for Jurisdictional Discovery, asking the Court to permit him to

conduct limited discovery in order to obtain materials which he asserts would

establish that personal jurisdiction exists. Pl. Mem. [11] at 2-3.

                              II.   DISCUSSION

A.     Legal Standard

       A plaintiff seeking jurisdictional discovery must make a “preliminary

showing of jurisdiction” by presenting “factual allegations that suggest with

reasonable particularity the possible existence of the requisite contacts” which

would establish jurisdiction. Fielding v. Hubert Burda Media, Inc., 415 F.3d 419,

429 (5th Cir. 2005) (quoting Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456

                                           2
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 3 of 10




(3d Cir. 2003)). “When the lack of personal jurisdiction is clear, discovery would

serve no purpose and should not be permitted.” Kelly v. Syria Shell Petroleum Dev.

B.V., 213 F.3d 841, 855 (5th Cir. 2000) (internal quotation omitted). However, if the

factual basis which would establish personal jurisdiction is disputed, “the court may

receive interrogatories, depositions, or ‘any combination of the recognized methods

of discovery’ to help resolve the jurisdictional issue.” Walk Haydel & Assoc. Inc. v.

Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (quoting Thompson v.

Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)). The party seeking

discovery bears the burden of demonstrating its necessity, Monkton Ins. Servs., Ltd.

v. Ritter, 768 F.3d 429, 434 (5th Cir. 2014), and “a district court has broad discretion

in all discovery matters,” Kelly, 213 F.3d at 855 (5th Cir. 2000) (internal quotation

omitted).

      A federal district court sitting in diversity may exercise personal jurisdiction

over a foreign defendant if (1) the long-arm statute of the forum state creates

personal jurisdiction over the defendant; and (2) the exercise of personal jurisdiction

comports with the due process guarantees of the Constitution. Revell v. Lidov, 317

F.3d 467, 469 (5th Cir. 2002). Mississippi’s long-arm statute permits a court to

exercise personal jurisdiction over an out-of-state defendant if the defendant: 1)

makes a contract with a Mississippi resident to be performed in whole or in part in

Mississippi; 2) commits a tort in whole or in part in Mississippi; or 3) does any

business or performs any character of work or service in Mississippi. Miss. Code

Ann. § 13-3-57 (2020). Under the Due Process Clause of the Fourteenth Amendment



                                           3
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 4 of 10




to the United States Constitution, a court may exercise personal jurisdiction over a

foreign defendant where the defendant has established “minimum contacts” with

the forum state and the exercise of jurisdiction would not offend “traditional notions

of fair play and substantial justice.” Revell, 317 F.3d at 470.

      A foreign defendant’s “minimum contacts” with the forum state may support

either “general” or “specific” personal jurisdiction. Herman v. Cataphora, Inc., 730

F.3d 460, 464 (5th Cir. 2013). A court may exercise general jurisdiction only where a

defendant maintains “continuous and systematic” contacts with the forum state. Id.

Specific jurisdiction, on the other hand, “may arise incident to the commission of a

single act directed at the forum and is appropriate only where the defendant

purposefully availed himself of the privilege of conducting activities in-state,

thereby invoking the benefits and protections of the forum state’s laws.” Id.

(internal quotation omitted). To establish specific jurisdiction due process requires

“(1) minimum contacts by the defendant purposefully directed at the forum state,

(2) a nexus between the defendant's contacts and the plaintiff's claims, and (3) that

the exercise of jurisdiction over the defendant be fair and reasonable.” ITL Intern.,

Inc. v. Constenla, S.A., 669 F.3d 493, 498 (5th Cir. 2012).

B.    Analysis

      Evans argues that he has made a preliminary showing of personal

jurisdiction and that jurisdictional discovery will produce evidence to support the

exercise of such jurisdiction. Pl. Mem. [11] at 4. Specifically, Evans contends that

discovery will reveal personal jurisdiction over Defendants under both the “doing

business” and tort prongs of the Mississippi long-arm statute. Id. at 12-13; Reply
                                           4
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 5 of 10




[17] at 3-4. Defendants counter that the Court should not allow any jurisdictional

discovery because Evans cannot establish a nexus between his defamation claim

and Defendants’ alleged contacts with Mississippi. Resp. [12] at 12. Defendants

further assert that Evans cannot demonstrate that they have the “minimum

contacts” with Mississippi necessary to support jurisdiction under the Due Process

Clause. Id. at 16. Evans maintains that he has made a preliminary showing on the

nexus requirement because the allegedly defamatory statement was published to a

third party when Defendants published their article on the Huffpost website, and

Defendants’ contacts with Mississippi arise through the operation of that website.

Reply [17] at 5.

      For the reasons that follow, the Court is of the opinion that because it is not

clear at this juncture that it does not have personal jurisdiction over Defendants,

permitting Evans to conduct jurisdictional discovery may reveal facts which would

enable the Court to determine whether personal jurisdiction exists.

1.    Evans has made a preliminary showing that discovery may reveal the
      existence of personal jurisdiction under the “doing business” and tort prongs
      of the Mississippi long-arm statute.
      Evans argues that jurisdictional discovery may produce facts that will

establish personal jurisdiction under both the tort and “doing business” prongs of

the Mississippi long-arm statute. Pl. Mem. [11] at 12-13; Reply [17] at 3-4. The

Court finds that Evans has shown that a fact issue exists as to whether jurisdiction

is proper under one or both of these prongs.

      The Mississippi Supreme Court has held that “for the purposes of [the] long-

arm statute, a tort is committed in Mississippi when the injury results in this

                                          5
      Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 6 of 10




State.” Horne v. Mobile Area Water & Sewer Syst., 897 So. 2d 972, 977 (Miss. 2004).

The Complaint alleges that Evans suffered injury in Mississippi from Defendants’

defamatory statements. Compl. [1] at 5. Although Defendants have submitted

evidence in support of their Motion [8] to Dismiss, they have not offered any

evidence which refutes this claim. 1 As such, Evans has made a preliminary showing

that personal jurisdiction may exist under the tort prong of the Mississippi long-

arm statute.

       The “doing business” prong of Mississippi’s long-arm statute “applies to any

person or corporation performing any character of work in [the] state.” Estate of

Jones v. Phillips ex rel. Phillips, 992 So. 2d 1131, 1139 (Miss. 2008). “[A]

nonresident defendant may be ‘doing business’ in Mississippi if ‘he did various acts

here for the purpose of realizing a pecuniary benefit or otherwise accomplishing an

object.’” Bally Gaming, Inc. v. Caldwell, 12 F. Supp. 3d 907, 912 (S.D. Miss. 2014)

(quoting McDaniel v. Ritter, 556 So. 2d 303, 309 (Miss. 1989)).

       Defendants have submitted the Declarations of Defendant Ashley Feinburg

and Victor Brand, who is HuffPost’s Deputy Managing Editor. Both insist that

Defendants do not conduct business in Mississippi. Ex. A [8-1] at 2; Ex. B [8-2] at 1.

Defendants further assert that they do not aim any of their content towards

Mississippi readers, nor do they solicit advertisers who directly target Mississippi


1 Defendants assert in their Motion [8] to Dismiss that Evans has not adequately alleged that his
injury occurred in Mississippi because he does not “affirmatively allege that he was a Mississippi
resident at the time of the publication,” despite the allegation in the Complaint and in Evans’s brief
that he is a Mississippi resident and that he suffered an injury in Mississippi. Def. Mem. [9] at 16;
see also Compl. [1] at 3, 5. At this stage of the litigation, the Court must accept the Complaint’s
factual allegations as true and view them in the light most favorable to Evans. Varela v. Gonzales,
773 F.3d 704, 707 (5th Cir. 2014).

                                                   6
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 7 of 10




residents. Ex. A [8-1] at 2; Ex. B [8-2] at 1.

       Evans maintains that Defendants are subject to the “doing business” prong

because the HuffPost website “frequently posts stories that are Mississippi-centric”

and uses “Mississippi readers’ geographic locations to tailor advertisements . . . by

candidates for Mississippi statewide political races and by Mississippi

telecommunications and energy providers.” Pl. Mem. [11] at 10-12. Evans adds that

HuffPost’s editor admits that the site has sold at least two premium memberships

to Mississippi residents. Id. at 11 (citing Ex. A [8-1] at 3). Evans has produced some

evidence to support his claims. See, e.g., Ex. H [10-8] (examples of “Mississippi-

centric” articles published on HuffPost’s website); Ex. M [10-13] (examples of

advertisements displayed on the HuffPost website for Mississippi-based

advertisers).

       The Court is of the opinion that Evans has created an issue of fact as to

whether Defendants are subject to the “doing business” prong of Mississippi’s long-

arm statute sufficient to justify discovery into Defendants’ business conduct, if any,

in this State in order to determine whether personal jurisdiction exists.

2.     Evans has presented sufficient factual allegations to obtain discovery under
       the Due Process Clause.
       Evans contends that he has made a preliminary showing that Defendants

possess the minimum contacts with Mississippi necessary to establish personal

jurisdiction under the Due Process Clause. Pl. Mem. [11] 4-10; Reply [17] at 9-12.

Evans argues that the high level of interactivity of HuffPost’s website “evidences

that the company has targeted Mississippi residents and should reasonably expect


                                             7
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 8 of 10




to be haled into court here.” Reply [17] at 9. Defendants respond that personal

jurisdiction is clearly not proper under the Due Process Clause because Evans

cannot establish a nexus between his defamation claim and Defendants’ alleged

contacts with Mississippi. Resp. [12] at 12-15. In addition, they assert that

discovery is not likely to produce any facts that would establish sufficient minimum

contacts between them and Mississippi. Id. at 16-22.

      In order to satisfy the Due Process Clause, Evans must be able to show that a

nexus exists between Defendants’ contacts with Mississippi and his defamation

claim. ITL Intern., Inc., 669 F.3d at 498. Under Mississippi law, the elements of a

defamation claim are:

             (1) a false and defamatory statement concerning plaintiff;
             (2) unprivileged publication to a third party;
             (3) fault amounting at least to negligence on [the] part of
             [the] publisher;
             (4) and either actionability of statement irrespective of
             special harm or existence of special harm caused by
             publication.

Franklin v. Thompson, 722 So. 2d 688, 692 (Miss. 1998). Evans argues that

Defendants’ contacts with Mississippi arise through its operation of the HuffPost

website, on which the allegedly defamatory material was published. Reply [17] at 5.

Because Evans is pursuing a claim based upon an article published on that website,

the Court finds that this is sufficient to create a fact question regarding whether a

nexus exists between his claim and Defendants’ contacts with Mississippi, and that

Evans should be permitted discovery to determine whether he can make the

requisite showing of personal jurisdiction.



                                          8
     Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 9 of 10




      In order to establish personal jurisdiction, Evans must also make a

preliminary showing that the “minimum contacts” requirement of the Due Process

Clause can be met. Defendants assert, and the Court agrees, that the analysis as to

whether they had sufficient minimum contacts with Mississippi “is essentially the

same as the one to determine whether [they] are ‘doing business’ in Mississippi for

the purposes of the State’s long-arm statute.” Resp. [12] at 16 (citing Lott v. J.W.

O’Connor & Co., Inc., 991 F. Supp. 785, 786 n.1 (N.D. Miss. 1998)). Because the

Court has determined that jurisdictional discovery is warranted in order to

ascertain whether Evans can establish personal jurisdictional under the “doing

business” prong of the long-arm statute, discovery is also appropriate to determine

whether Defendants have sufficient minimum contacts with Mississippi to support

the exercise of specific personal jurisdiction.

      The Court will grant Evans’s Motion [10] for Jurisdictional Discovery and

direct the parties to contact the Magistrate Judge within ten (10) days of the entry

of this Order to set a schedule for discovery. Defendants’ Motion to Dismiss will be

denied, without prejudice and with leave to reassert upon the conclusion of

jurisdictional discovery.

                                III. CONCLUSION

      Because Plaintiff Derrick Evans has made a preliminary showing that

jurisdictional discovery may produce facts that support the Court’s exercise of

personal jurisdiction over Defendants, his Motion [10] for Jurisdictional Discovery

will be granted, and Defendants’ Motion [8] to Dismiss for Lack of Personal

Jurisdiction will be denied without prejudice, with leave to reassert. To the extent
                                            9
    Case 1:19-cv-00536-HSO-JCG Document 18 Filed 09/11/20 Page 10 of 10




the Court has not specifically addressed any of the parties’ remaining arguments, it

has considered them and determined that they would not alter the result.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Derrick Evans’s Motion [10] for Jurisdictional Discovery is GRANTED, and

Defendants Huffington Post.com, Inc. and Ashley Feinberg’s Motion [8] to Dismiss

for Lack of Personal Jurisdiction is DENIED WITHOUT PREJUDICE, with leave

to reassert upon the conclusion of jurisdictional discovery.

      IT IS, FURTHER, ORDERED AND ADGJUDGED that, the parties are

directed to contact the Magistrate Judge within ten (10) days of the date of entry of

this Order to set a schedule for conducting limited discovery for the purpose of

determining the existence or absence of this Court’s personal jurisdiction over

Defendants.

      SO ORDERED AND ADJUDGED, this the 11th day of September, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          10
